Case 5:17-cr-00215-SMH-MLH Document 279 Filed 09/03/20 Page 1 of 4 PageID #: 3895



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


  UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 17-00215-01

  VERSUS                                           JUDGE S. MAURICE HICKS, JR

  CHRISTOPHER M.K. DUMAS (01)                      MAGISTRATE JUDGE HORNSBY


                                  MEMORANDUM ORDER

        Before the Court is a “Motion to Disqualify a Judge for Bias and Prejudice under

  28 U.S.C.A. § 144” (Record Document 253) filed by pro se Defendant, Christopher M.K.

  Dumas (“Dumas”). Dumas requests Chief Judge Hicks “recuse himself from hearing

  documents 238 and 239 based off of the filed affidavit (Doc. 242).” Id. Record Documents

  238 and 239 are motions filed by Dumas seeking reconsideration of the Court’s May 21,

  2020 Memorandum Order (Record Document 198). The Memorandum Order, inter alia,

  denied Dumas’ Rule 33 Motion for a New Trial. See id. at 6-7.

        Title 28, United States Code, Section 144 provides:

                Whenever a party to any proceeding in a district court makes and
        files a timely and sufficient affidavit that the judge before whom the matter
        is pending has a personal bias or prejudice either against him or in favor of
        any adverse party, such judge shall proceed no further therein, but another
        judge shall be assigned to hear such proceeding.

               The affidavit shall state the facts and the reasons for the belief that
        bias or prejudice exists, and shall be filed not less than ten days before the
        beginning of the term at which the proceeding is to be heard, or good cause
        shall be shown for failure to file it within such time. A party may file only one
        such affidavit in any case. It shall be accompanied by a certificate of counsel
        of record stating that it is made in good faith.

  28 U.S.C. § 144. In support of his recusal motion, Dumas filed a Section 144 Bias or

  Prejudice of Judge Affidavit (Record Document 242). In his affidavit, Dumas alleges
Case 5:17-cr-00215-SMH-MLH Document 279 Filed 09/03/20 Page 2 of 4 PageID #: 3896



  “Chief Judge Hicks is bias[ed] and prejudice[d] towards ‘re-trying the merits of this case

  or addressing the sufficiency of the evidence to support the jury’s verdict.’” Id. at 1.

  Dumas points to the Court’s exclusion of Detective Melvin Smith as a defense witness at

  trial, the Court’s handling of Dumas’ discovery motions urged post-trial, and the Court’s

  alleged disregard for prosecutorial misconduct as bases for his argument that Chief Judge

  Hicks is biased or prejudiced. See id. at 2-5.

         “Although section 144 refers to assignment to another judge, the presiding judge

  may transfer the matter to another judge for decision or decide it himself.” Klayman v.

  Obama, No. 3:16-CV-2010-L, 2016 WL 5942227, at *7 (N.D. Tex. Oct. 12, 2016), citing

  Doddy v. Oxy USA, Inc., 101 F.3d 448, 458 n.7 (5th Cir. 1996). Further, there is no

  “negative inference that can be drawn from the fact that the judge to whom a motion to

  recuse is directed rules on the motion.” Klayman, 2016 WL 5942227, at *7, citing In re

  Corrugated Container Antitrust Litig., 614 F.2d 958, 963 n. 9 (5th Cir. 1980). Under

  section 144, the judge must reassign the case to another judge only if the moving party

  “makes and files a timely and sufficient affidavit that the judge before whom the matter is

  pending has a personal bias or prejudice either against him or in favor of any adverse

  party.” Klayman, 2016 WL 5942227, at *7, citing U.S. v. Scroggins, 485 F.3d 824, 829

  n.19 (5th Cir. 2007) (internal quotations omitted). The language of section 144 appears

  to require immediate reassignment; however, “courts have held that the judge has not

  only the right but the duty to examine the affidavit and certificate to determine whether

  they are timely and legally sufficient. The affidavit and certificate are strictly construed

  against the party seeking disqualification. Only if the documents meet this strict scrutiny

  does recusal become mandatory.” Klayman, 2016 WL 5942227, at *7, citing 3 Charles



                                         Page 2 of 4
Case 5:17-cr-00215-SMH-MLH Document 279 Filed 09/03/20 Page 3 of 4 PageID #: 3897



  A. Wright, et al., Fed. Prac. & Proc. § 3551 (3d ed.) (footnotes omitted). Thus, before

  reassignment/recusal, “it is the presiding judge’s responsibility to assess the timeliness

  and legal sufficiency of the [section 144] affidavit.” Klayman, 2016 WL 5942227, at *7.

  In making the aforementioned assessment, the Court must consider the legal sufficiency

  of the affidavit, not the truth of the matter alleged.” Klayman, 2016 WL 5942227, at *7,

  citing Henderson v. Dep’t of Pub. Safety and Corr., 901 F.2d 1288, 1296 (5th Cir. 1990)

  (citation and internal quotation marks omitted). The affidavit is legally sufficient if the

  following conditions are met: “(1) the facts must be material and stated with particularity;

  (2) the facts must be such that if true they would convince a reasonable [person] that a

  bias exists; and (3) the facts must show the bias is personal, as opposed to judicial, in

  nature.” Id.

         Considering this applicable legal standard, the Court holds that Dumas’ motion and

  affidavit are insufficient to support recusal or disqualification. The Court focuses its

  analysis on the third factor discussed in Klayman, that is, the facts in the affidavit must

  show personal, as opposed to judicial, bias. Again, in support of his recusal motion,

  Dumas argues Chief Judge Hicks is biased or prejudiced based on the Court’s exclusion

  of Detective Melvin Smith as a defense witness at trial, the Court’s handling of Dumas’

  discovery motions urged post-trial, and the Court’s alleged disregard for prosecutorial

  misconduct during discovery and trial. All of these actions are insufficient to support

  recusal under section 144 because they are not extrajudicial in origin. Instead, all of these

  actions are judicial in nature and are based on judicial rulings. See Parrish v. Bd. of

  Comm’rs of Alabama State Bar, 524 F.2d 98, 100 (5th Cir. 1975) (requiring a legally

  sufficient affidavit to state facts that “if true they would convince a reasonable man that a



                                          Page 3 of 4
Case 5:17-cr-00215-SMH-MLH Document 279 Filed 09/03/20 Page 4 of 4 PageID #: 3898



  bias exists” and “the facts must show the bias is personal, as opposed to judicial, in

  nature”); see also U.S. v. Grinnell Corp., 384 U.S. 563, 86 S.Ct. 1698, 1710 (1966) (“The

  alleged bias and prejudice to be disqualifying must stem from an extrajudicial source and

  result in an opinion on the merits on some basis other than what the judge learned from

  his participation in the case.”). Adverse judicial rulings are insufficient to establish that

  the Court harbors personal bias as required by section 144. See Berger v. U.S., 255 U.S.

  22, 41 S.Ct. 230 (1921); Davis v. Bd. Of Sch. Comm’rs of Mobile County, 517 F.2d 1044

  (1975). Dumas has not shown that any of the cited actions by the Court were grounded

  in some basis other than what the undersigned learned from his participation in this case.

  The record is devoid of any personal bias that requires recusal by this Court under section

  144. Dumas’ “Motion to Disqualify a Judge for Bias and Prejudice under 28 U.S.C.A. §

  144” (Record Document 253) is DENIED.

          IT IS SO ORDERED.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 3rd day of September,

  2020.




                                          Page 4 of 4
